Allen, C.J. (Ret.),
¶ 15. Specially Assigned, concurring in part and dissenting in part. I agree that the trial court did not err in forgoing an in camera review of *561the performance evaluation reports requested by plaintiff Barry Kade and determining that they fell within the exception for “personal documents” found in 1 V.S.A. § 317(c)(7). Ante, ¶ 11.1 disagree, however, with the majority’s conclusion that, on remand, the trial court must “balance the interests in privacy and disclosure” in deciding whether to release the requested information. Ante, ¶ 14. The plain language of § 317(c)(7) does not call for a balancing test, and the Court should not read such a requirement into the statute. Where, as here, the requested documents fall squarely within the exception, they should be shielded from disclosure. I therefore dissent.
¶ 16. Section 317(c)(7) provides that “personal documents relating to an individual, including information in any files maintained to hire, evaluate, promote or discipline any employee of a public agency” are exempt from disclosure under the Public Records Act. In interpreting this provision, our goal is to implement the Legislature’s intent. Herrick v. Town of Marlboro, 173 Vt. 170, 173, 789 A.2d 915, 917 (2001). When a “statute is unambiguous and the words have plain meaning,” we must “accept and enforce that plain meaning as the intent of the Legislature.” In re S. Burlington-Shelburne Highway Project, 174 Vt. 604, 605, 817 A.2d 49, 51 (2002) (mem.). By its terms, § 317(c)(7) does not require a court, or a records custodian, to weigh an individual’s privacy interest against the public’s interest in disclosure in deciding whether the exception applies.
¶ 17. I am not persuaded that the Legislature’s general statement of policy in 1 V.S.A. § 315 can be read to impose a balancing requirement on documents that fall within § 317(c)(7). Cf. Trombley v. Bellows Falls Union High Sch. Dist. No. 27, 160 Vt. 101, 110, 624 A.2d 857, 863 (1993) (interpreting term “personal documents” in § 317(c)(7) and noting that, consistent with the legislative intent expressed in § 315, the Court “must also examine the public interest in disclosure”). It is apparent from the Public Records Act that when the Legislature intended balancing to occur, it included express language to this effect. See, e.g., 1 V.S.A. § 317(c)(12) (exempting from disclosure “records concerning formulation of policy where such would constitute a clearly unwarranted invasion of personal privacy, if disclosed”) (emphasis added). The fact that the Legislature did not include a similar requirement in § 317(c)(7) “is strong evidence that a balancing test is inappropriate.” Chairman, Criminal Justice Comm’n v. Freedom of Info. Comm’n, 585 A.2d 96, 100 (Conn. 1991).
¶ 18. Section 315 reflects the Legislature’s recognition that the Public Records Act implicates competing interests in public disclosure and personal privacy. Consistent with these principles, the Legislature declared that “certain public records shall be made available to any person as hereinafter provided.” 1 V.S.A. § 315. The Legislature then identified thirty-five specific exemptions to the public disclosure requirement. See id. § 317(c)(l)-(35). Presumably, the Legislature balanced the competing interests identified in § 315 in deciding what type of records would be exempt from disclosure. See State ex rel. James v. Ohio State Univ., 637 N.E.2d 911, 913-14 (Ohio 1994) (stating that “in enumerating very narrow, specific exceptions to the public records statute, the General Assembly has already weighed and balanced the competing public policy considerations between the public’s right to know how its state agencies make decisions and the potential harm, inconvenience or burden imposed on the agency by disclosure”); see also Chairman, Criminal Justice Comm’n, 585 A.2d at 100 (reaching similar conclusion). This Court should not read an additional balancing requirement *562into § 317(c)(7). See State v. Jacobs, 144 Vt. 70, 75, 472 A.2d 1247, 1250 (1984) (recognizing that it is not “a legitimate function of this Court to expand a statute by implication, that is, by reading into it something which is not there, unless it is necessary in order to make it effective”).
¶ 19. Although other courts have employed balancing tests in determining whether certain documents should be disclosed, they generally have done so because balancing is required by the legislation at issue. In National Archives & Records Administration v. Favish, for example, the relevant statute exempted from disclosure information that “could reasonably be expected to constitute an unwarranted invasion of personal privacy.” 541 U.S. 157, 160 (2004) (quotations omitted) (emphasis added). The Supreme Court recognized that the language of the statute required it to balance the “competing interests in privacy and disclosure.” Id. at 172. Similarly, in Child Protection Group v. Cline, the relevant statute shielded personal information “if the public disclosure thereof would constitute an unreasonable invasion of privacy, unless the public interest by clear and convincing evidence requires disclosure in the particular instance.” 350 S.E.2d 541, 543 (W. Va. 1986) (quotations omitted). The court concluded that the statutory language required it to “balance the public’s need to know against the individual’s right to privacy” in deciding whether records should be released. Id.
¶ 20. In a ease with similar facts, the Connecticut Supreme Court held that the plain language of a privacy exemption under its state freedom of information act did not require a balancing of a public official’s privacy rights against the public’s right to the information. Chairman, Criminal Justice Comm’n, 585 A.2d at 100. The exemption at issue in that case shielded personnel files from disclosure when their disclosure “would constitute an invasion of personal privacy.” Id. at 97 n.l (quotation omitted). The court found the statutory language unambiguous, and it refused to read a balancing requirement into the statute in the absence of a clear statement that one was required. Id. at 100. The court explained that the structure of the freedom of information act reflected the legislature’s attempt to balance competing interests, and when the legislature intended additional balancing to occur, it had included specific statutory language to that effect. Id. It thus concluded that neither the agency charged with reviewing requests under the act, nor the courts, were required to engage in a separate balancing procedure beyond the limits of the statute. Id.
¶ 21.1 would reach a similar conclusion here. I recognize that disclosure is clearly favored under the Public Records Act, and that the Act should be liberally construed to serve its goals. 1 V.S.A. § 315. But ‘liberal construction does not allow us to stretch the language beyond legislative intent.” Elkins v. Microsoft Corp., 174 Vt. 328, 331, 817 A.2d 9, 13 (2002). Where, as here, the meaning of a statute is plain, it must be enforced according to its terms. In re Middlebury Coll. Sales & Use Tax, 137 Vt. 28, 31, 400 A.2d 965, 967 (1979). No balancing of interests is required under § 317(c)(7), and I would therefore hold that the records at issue in this appeal are exempt from disclosure.
Motion for reargument denied July 10, 2006.